People v Cosby (2017 NY Slip Op 07193)





People v Cosby


2017 NY Slip Op 07193


Decided on October 12, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2017

Manzanet-Daniels, J.P., Mazzarelli, Webber, Oing, JJ.


778/12 1404/13

[*1] The People of the State of New York, Respondent,
v Tremaine Cosby, Defendant-Appellant.


Feldman and Feldman, Uniondale (Steven A. Feldman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Amanda Katherine Regan of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.) rendered November 19, 2013 convicting defendant, upon his pleas of guilty, of attempted murder in the second degree (two counts) and conspiracy in the second degree, and purportedly imposing sentence, unanimously modified, on the law, to the extent of remanding for pronouncement of sentence on each count of both indictments on the record, and otherwise affirmed.
As the People concede, although there was discussion on the record of the sentences the court intended to impose, the court never formally imposed sentence in accordance with CPL 380.20. Accordingly, the matter is remanded for the sole purpose of pronouncing defendant's sentence on the record (see e.g . People v Espinal , 234 AD2d 84 [1996], lv denied  89 NY2d 1092 [1997]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 12, 2017
CLERK